DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 3/11/2020 and 9/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 2 and 17-19 are objected to because of the following informalities:
Claim 2 recites the limitation "the threshold" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites that “the controller controls on/off of the heater” in lines 1-2.  This phrase is awkwardly worded.  The examiner respectfully suggest deleting “on/off of”.
Claim 17 recites the limitation "the surface temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the refrigerant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites that “the controller controls on/off of the heater” in line 3.  This phrase is awkwardly worded.  The examiner respectfully suggest deleting “on/off of”.
Claim 18 recites the limitation "the surface temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the temperature" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the outside temperature sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the outside temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites that “the controller controls on/off of the heater” in line 4.  This phrase is awkwardly worded.  The examiner respectfully suggest deleting “on/off of”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a notifying section configured to notify a determination in claim 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0292932 by Ochiai et al. (“Ochiai”).

As for claim 1, Ochiai discloses a liquid level detection device (1A) detecting a liquid level of a liquid in a container (9), comprising:
a heater (102) configured to heat the container (9);
a plurality of temperature sensors (10b, 10c) provided at different heights of the container (9), and configured to detect surface temperatures of the container (9); and
a controller (20) configured to control the heating by the heater based on the surface temperature of the container (steps S102-S106), and detect the liquid level of the liquid in the container based on the surface temperatures of the container detected by the plurality of temperature sensors when the heater is caused to heat (S107).

As for claim 6, Ochiai discloses a plurality of the heaters (102), wherein the plurality of temperature sensors (10b, 10c) are installed at positions interposed between the plurality of the heaters (102 of 10a, 10d).

As for claim 7, Ochiai discloses a belt section (95) that is long, wherein the heater (102) and the plurality of temperature sensors (10b, 10c) are provided on the belt section (inside 10 in Fig. 9), and
the belt section is wound around the container so that a longitudinal direction of the belt section is along a height direction of the container in such a manner that the 

As for claim 8, Ochiai discloses:
an accumulator (9 in Fig. 23) that separates refrigerant into liquid refrigerant and gaseous refrigerant (paragraphs [0051], [0088] and [0089]), and is the container (9) that stores the liquid refrigerant, wherein
the liquid level detection device of claim 1 (see the rejection of claim 1) is attached (see Figs. 1 and 23), and
the liquid level detection device detects a liquid level of the stored liquid refrigerant (paragraph [0088]).

As for claim 9, Ochiai discloses:
a U-shaped outflow pipe (9b) having a liquid inlet (9d) allowing the liquid refrigerant to flow in and a gas inlet (9a) taking in the gaseous refrigerant formed, and allowing the refrigerant flowing in to flow out, wherein
the plurality of temperature sensors (10a-10d) include
a first temperature sensor (10a) installed at a lowermost portion (see Fig. 1), and configured to detect a reference temperature, and
a second temperature sensor (10c) installed at an uppermost (i.e. top half) portion (see Fig. 1),
the first temperature sensor (10a) is provided at a lower side from the liquid inlet (9d), and


As for claim 10, Ochiai discloses that the liquid level detection device (1A) is attached to a surface (see Fig. 1).

As for claim 11, Ochiai discloses an air conditioning system (see Fig. 23), comprising the accumulator of claim 8 (see the rejection of claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0292932 by Ochiai et al. (“Ochiai”) in view of WO 2014/118904 by Unezaki et al. (“Unezaki”).

As for claim 2, Ochiai discloses all the limitations of the claimed invention including that the plurality of temperature sensors (10a-10d) include
a reference temperature sensor (10a) installed at a lowermost portion (see Fig. 1), and configured to detect a reference temperature, and
a determination temperature sensor (10c) installed at a position higher than the reference temperature sensor (see Fig. 1), and
the controller (20) includes calculates a temperature difference between the reference temperature detected by the reference temperature sensor, and a surface temperature detected by the determination temperature sensor (paragraph [0095]), and determines a position of the liquid level of the liquid in the container based on comparison of the temperature difference (paragraph [0095])
except that the controller determines a position based on a threshold for the temperature difference.
However, Unezaki discloses a controller (20) that determines a position based on a threshold (Ts) for the temperature difference (page 6 of provided translation; paragraph beginning “For example, when the temperature difference …”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the controller of Ochiai to 

As for claim 3, Ochiai as modified by Unezaki discloses that the reference temperature sensor (Ochiai: 10a) is installed at a position where the liquid exists (Ochiai: see Fig. 1).

As for claim 4, Ochiai as modified by Unezaki discloses that the controller (Ochiai: 20) determines that the liquid level of the liquid in the container exists in an area at a lower side from the determination temperature sensor when the temperature difference is the threshold or more (Ochiai: paragraph [0095] and Unezaki: page 6 of the provided translation).

As for claim 5, Ochiai as modified by Unezaki discloses that the controller (Ochiai: 20) further includes a notifying section (Ochiai: 206) configured to notify a determination result by the liquid level determination section.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0292932 by Ochiai et al. (“Ochiai”) in view of U.S. Patent 10,488,059 issued to Phillips (“Phillips”).


except that the controller controls a compressor frequency based on a position of a liquid level of the liquid refrigerant that is detected.
However, Phillips discloses a controller (P) that controls a compressor frequency based on a position of a liquid level of liquid refrigerant that is detected (col. 11; Strategy: Liquid receiver low level charging; and Liquid receiver high level charging).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the controller of Ochiai to include the function of controlling a compressor frequency as disclosed by Phillips in order to extend the refrigeration effect of a circulating refrigerant mass flow (Phillips: col. 17, line 48 - col. 18, line 52).

As for claim 13, Ochiai as modified by Azuma discloses that the controller (Ochiai: 20 and Azuma: P) determines the compressor frequency so that a higher detected liquid level position of the liquid refrigerant results in a lower compressor frequency (Azuma: col. 11; Liquid receiver high level charging).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0292932 by Ochiai et al. (“Ochiai”) in view of U.S. Patent 7,028,767 issued to Takano et al. (“Takano”).

As for claim 17, Ochiai discloses all the limitations of the claimed invention
except that the controller controls on/off of the heater as recited.
However, Takano discloses a controller (26) that controls on/off of a heater (40) based on a surface temperature of a container detected by a temperature sensor (46) (step S70 - yes), and
when the surface temperature of the container is equal to or lower than a first set temperature (step S70 - yes), the heater is turned on (step S80).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the controller of Ochiai to include the function of controlling a heater as disclosed by Takano in order to improve the heating performance during a heating mode of the system (Takano: col. 5, lines 47-50).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0292932 by Ochiai et al. (“Ochiai”) in view of U.S. Patent 6,467,284 issued to Chen et al. (“Chen”).

As for claim 19, Ochiai discloses all the limitations of the claimed invention
except an outside temperature sensor that detects an outside temperature.
However, Chen discloses an outside temperature sensor (35)  that detects an outside temperature.  Chen discloses that the outside air temperature sensor is part of a defrost system that removes ice from the air conditioning system when the outside temperature system is low (col. 1, lines 27-32).

Ochiai as modified by Chen discloses that the controller (Ochiai: 20 and Chen: 30) controls on/off of the heater (Ochiai: 102 and Chen: 18) based on the outside temperature detected by the outside temperature sensor (Chen: col. 4, lines 62-65), and
when the outside temperature is equal to or lower than a third set temperature, the heater is turned on (Chen: col. 4, lines 62-65).

Allowable Subject Matter
Claims 14-16 and 20 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 14 and 20, the prior art of record and the examiner’s knowledge does not disclose or suggest a controller that calculates a difference value between a discharge temperature and a condensing temperature, and controls opening and closing of a bypass valve based on the calculated difference value, and a position of a liquid level of a liquid refrigerant that is detected, in addition to the other limitations of the claims.

Regarding claim 18, the prior art of record and the examiner’s knowledge does not disclose or suggest 18 a controller that controls a heater based on a surface temperature of a container detected by a plurality of the temperature sensors and a refrigerant temperature detected by a refrigerant temperature sensor, and turns the heater on when a temperature difference between the surface temperature of the container and the refrigerant temperature is equal to or lower than a second set temperature, in addition to the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853